t c memo united_states tax_court matthew l cutler and shannon w cutler petitioners v commissioner of internal revenue respondent docket no filed date carl m markus for petitioners teri l jackson and reid michael huey for respondent memorandum opinion thornton chief_judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ and income_tax respectively all monetary amounts are rounded to the nearest dollar after the parties’ concessions the remaining issue for decision is whether pursuant to sec_62 petitioners may deduct from their gross_income nonresident state taxes paid on petitioner husband’s petitioner’s share of partnership income from his law firm for the reasons explained below we hold that petitioners may deduct these state taxes only as itemized_deductions pursuant to sec_164 background the parties submitted this case fully stipulated pursuant to rule petitioner a lawyer is a principal in the law firm harness dickey pierce plc hdp hdp is organized in michigan as a professional limited_liability_company and is treated as a partnership for federal_income_tax purposes hdp has offices in michigan missouri and virginia during the years at issue petitioner worked in hdp’s missouri office he had the authority along with other principals of hdp to direct its operations during the years at issue hdp earned_income sourced in missouri michigan virginia illinois and oregon petitioner did not perform services in michigan virginia illinois or oregon or work for clients based in those states unless otherwise indicated all section references are to the internal_revenue_code as in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure petitioner nevertheless paid state nonresident income taxes on hdp’s income sourced in these states on schedules k-1 partner’s share of income deductions credits etc of forms u s return of partnership income for the years at issue hdp reported petitioner’s share of ordinary business income as self-employment earnings on their federal_income_tax returns for the years at issue petitioners reported this income and claimed deductions for state nonresident income taxes as unreimbursed partnership expenses on schedules e supplemental income and loss as follows state michigan virginia illinois oregon total dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number respondent determined that petitioners were not entitled to deduct the state nonresident income taxes on their schedules e but instead must deduct them as itemized_deductions on their schedules a this determination increased petitioners deducted missouri resident income taxes on their schedules a itemized_deductions those deductions are not at issue petitioners’ adjusted_gross_income with associated increases in self- employment_tax and alternative_minimum_tax petitioners while residing in missouri timely petitioned this court discussion i burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that the determinations are in error rule a 290_us_111 although the parties submitted this case fully stipulated under rule this circumstance does not affect the placement of the burden_of_proof see rule b 95_tc_82 aff’d 943_f2d_22 8th cir because petitioners have not argued or shown that the burden_of_proof with respect to any factual issue should shift to respondent see sec_7491 they retain the burden_of_proof petitioners filed a motion for leave to file out of time an amended petition motion for leave and lodged an amended petition before the court had acted on the motion for leave the parties filed a joint motion to submit this case under rule stating that the parties agreed that the case may be submitted on the basis of the pleadings and the facts recited in the attached stipulation the parties’ briefs addressed all the issues that remained for decision in this case including the points that petitioners had sought to raise in their amended petition accordingly we will deny the motion for leave as moot ii deductions from gross_income vs itemized_deductions gross_income includes all income from whatever source derived sec_61 adjusted_gross_income agi is gross_income less certain deductions sec_62 these deductions are sometimes called above_the_line certain other deductions may be subtracted from agi in computing taxable_income sec_63 b d a these itemized_deductions are sometimes called below_the_line the distinction between above-the-line and below-the-line deductions can be significant above-the-line deductions generally may be claimed in addition to itemized_deductions or the standard_deduction and offer the added benefit of reducing agi which in turn is used as a measure to limit other tax benefits see eg calvao v commissioner tcmemo_2007_57 below-the-line deductions unlike above-the-line deductions are subject_to income limitations and in some instances can be deducted only to the extent they exceed a specified floor amount see chu v commissioner tcmemo_2005_110 deductions are allowed above_the_line if they are attributable to a trade_or_business carried on by the taxpayer if such trade_or_business does not consist of the performance of services by the taxpayer as an employee sec_62 the regulations interpret this statutory provision to mean that expenses are deductible above_the_line when they are directly and not merely remotely connected with the conduct_of_a_trade_or_business sec_1_62-1t temporary income_tax regs fed reg date for example taxes are deductible in arriving at adjusted_gross_income only if they constitute expenditures directly attributable to a trade_or_business or to property from which rents or royalties are derived thus property taxes paid_or_incurred on real_property used in a trade_or_business are deductible but state taxes on net_income are not deductible even though the taxpayer’s income is derived from the conduct_of_a_trade_or_business id substantially identical regulations have been in place since have been deemed to have received congressional approval and have been held to be a proper interpretation of the statute see 45_tc_145 rejecting a west virginia taxpayer’s attempt to take above-the- line deductions for west virginia income_tax he paid on his share of net_income earned by an accounting firm of which he was a partner aff’d 363_f2d_36 4th cir see also 114_tc_206 disallowing above-the-line deductions for state nonresident income taxes paid on net royalty income derived from oil_and_gas wells aff’d 270_f3d_786 9th cir petitioners seek to distinguish tanner and strange on grounds that the nonresident income taxes in question are entity-level taxes that were imposed on and therefore immediately connected with the conduct of petitioner’s trade_or_business petitioners further contend that some of the virginia nonresident taxes in question unlike the state taxes in tanner and strange were imposed on their gross_income rather than on their net_income a whether the nonresident taxes were entity-level taxes petitioners argue that all the state taxes in question were entity-level taxes they argue that the and virginia nonresident taxes were entity-level taxes because they were imposed on hdp directly more generally they argue that all the state taxes in question including all the virginia taxes were entity- level taxes because they were imposed on hdp constructively we consider these arguments in turn whether the virginia taxes were imposed directly on hdp petitioners argue that the and virginia taxes were entity-level taxes that were imposed directly on hdp rather than on petitioner for the reasons described below we disagree virginia generally taxes the net_income of a nonresident individual partner or beneficiary receiving virginia-source income see va code ann sec_58 a a nonresident owner of a passthrough_entity is liable for virginia petitioners concede that the virginia nonresident income taxes were not imposed directly on hdp petitioners’ arguments about the and virginia nonresident income taxes are predicated on certain amendments to the virginia income_tax laws that became effective date tax on income that passes through the entity only in the owner’s separate or individual capacity see id sec_58 a nonresident partner must first calculate the partner’s virginia taxable_income as if the partner were a virginia resident id sec_58 a the partner must then determine the ratio that its net amount of income gains losses and deductions from virginia sources bears to the same items from all sources id the nonresident partner must then apply this ratio to the amount of virginia taxable_income calculated as if the partner were a virginia resident id the product is the nonresident partner’s virginia taxable_income id virginia requires a passthrough_entity to withhold tax if it derives taxable_income from or connected with virginia sources and allocates any portion of that taxable_income to a nonresident owner id sec_58 a a passthrough_entity required to withhold tax is liable for the payment of the tax due id sec_58 g if an entity fails to withhold the required tax and the nonresident owner pays the tax the entity is not liable for the withholding_tax id sec_58 h a nonresident owner is allowed a credit against the owner’s virginia income_tax for the owner’s share of the withheld tax id sec_58 e petitioners argue that virginia expressly imposes a withholding_tax on hdp that is separate from the income_tax that virginia imposes on hdp’s nonresident principals the virginia withholding_tax statute provides that a partnership must pay a withholding_tax for the privilege of doing business in virginia see id sec_58 a petitioners contend that a separate virginia statute regarding the taxation of partnerships makes clear that the withholding_tax is imposed on the partnership itself see id sec_58 reading these statutes together petitioners argue makes clear that the and virginia taxes are entity-level taxes imposed directly on hdp we are not convinced the virginia withholding requirement in question is substantially_similar to the federal withholding requirement that applies to wages under both the va code ann sec_58 h provides if any pass-through entity fails to deduct and withhold tax as required by this section and thereafter the tax against which such tax may be credited is paid the tax so required to be deducted and withheld under this section shall not be collected from the pass-through entity but the pass-through entity shall not be relieved from liability for any penalties or interest or additions to tax otherwise applicable in respect of such failure to withhold sec_3402 provides as to wages if the employer in violation of the provisions of this chapter fails to deduct and withhold the tax under this chapter and thereafter the tax against which such tax may be credited is paid the tax so required to be deducted and withheld shall not be collected from the employer but this subsection shall in no case relieve the employer from liability for any penalties or additions to tax otherwise applicable in respect of continued virginia and federal statutes withholding agents are liable for the tax required to be deducted and withheld compare va code ann sec_58 with sec_3403 under both the virginia and federal statutes the withheld tax is allowed as a credit against the tax imposed compare va code ann sec_58 e with sec_31 we have often observed that there is only one federal_income_tax but there are two separate collection mechanisms from the employer pursuant to sec_3402 or sec_3403 and from the employee generally pursuant to sec_1 a a and see eg 138_tc_228 n whalen v commissioner tcmemo_2009_37 roscoe v commissioner tcmemo_1984_484 this observation also applies to the virginia taxes in question given that the virginia withholding mechanism mirrors the federal withholding mechanism in sum we conclude that the and virginia taxes are not entity- level taxes that were imposed directly on hdp continued such failure to deduct and withhold whether the nonresident taxes were constructively imposed on hdp petitioners argue that all the nonresident taxes in question including all the virginia taxes were constructively imposed on hdp rather than on petitioner petitioners maintain that this is necessarily so because petitioner performed no services in any of the states generating the nonresident income taxes in question petitioners contend that any other construction of the various states’ tax statutes raises significant doubts about the constitutionality of the states’ taxing powers because petitioner lacked a sufficient nexus to those states to be taxed by any of them again we are not convinced in support of their argument petitioners rely on an unpublished virginia trial_court decision dibelardino v commonwealth no cl06-5696 va cir lexis va cir ct date richmond city we are not bound by this unpublished lower court state decision see 387_us_456 in any event we find it inapposite dibelardino held in part that a member of a delaware limited_liability_company which was qualified to do business in virginia and which received settlement proceeds from a lawsuit against a competitor was not subject_to virginia income_tax on these proceeds because the member lacked any minimum contacts with the state of virginia through ownership management or control of property there by contrast the record in this fully stipulated case in which petitioners bear the burden_of_proof does not establish that petitioners lack any nexus with virginia or any of the other states in question to the contrary the record convinces us that petitioner as an hdp principal had the authority to manage hdp’s business including its business in michigan virginia illinois and oregon in sum petitioners have failed to establish that the nonresident taxes in question were either expressly or constructively imposed on hdp a michigan professional limited_liability_company plc and its members are subject_to the michigan limited_liability_company act llc act mich comp laws serv sec lexisnexi sec_2014 according to the llc act the members of a plc are to manage the plc’s business unless the plc’s articles of organization state otherwise id sec petitioners failed to place the hdp operating_agreement into the record or otherwise to establish that the hdp principals managed hdp differently than would be the case under the default rules of the llc act see id sec accordingly we have found that petitioner had the authority along with other hdp principals to direct its operations having rejected the premises of petitioners’ argument we need not and do not decide whether as they suggest a state tax expressly or constructively imposed on a business_entity is necessarily directly attributable to a trade_or_business so as to be deductible from gross_income pursuant to sec_61 b whether the virginia taxes were imposed on petitioners’ gross_income petitioners alternatively argue that the and virginia taxes are deductible from gross_income because they were imposed on petitioner’s gross_income rather than his net business income in support of this argument petitioners point to regulations under sec_62 which provide that state taxes on net_income are not deductible in determining agi sec_1_62-1t temporary income_tax regs supra from these regulations petitioners deduce that state taxes on gross_income are deductible in determining agi petitioners’ argument fails because if for no other reason the virginia taxes in question were imposed on net_income rather than gross_income see va code ann sec_58 a providing for calculation of the virginia taxable_income of a nonresident individual partner or beneficiary as determined by comparing the net amount of income gain_or_loss from virginia sources and the net amount of such items from all sources petitioners also rely on revrul_81_288 1981_2_cb_17 in arguing that the and virginia taxes were imposed on petitioner’s gross business income terms in the virginia income_tax chapter generally have the same meaning as in the internal_revenue_code unless a different meaning is clearly required va code ann sec_58 under the internal_revenue_code taxable_income means gross_income less deductions allowed sec_63 as distinguished from gross_income sec_61 not his net_income and should be properly treated as an above-the-line deduction this revenue_ruling concluded that the new hampshire business profits tax nhbpt was deductible above_the_line the revenue_ruling describes the nhbpt as a tax on the privilege of entering into a business in new hampshire and as measured by net profits reduced by a deduction for the reasonable value of the proprietor’s services by contrast as previously discussed the and virginia taxes were taxes of general application applying to all of petitioner’s virginia-source income and calculated by reference to the net amount of income gain loss and deductions from hdp consequently whatever weight might be accorded the revenue_ruling petitioners’ reliance on it is misplaced we sustain respondent’s determination that the state nonresident taxes in question are not deductible from petitioners’ gross_income in determining their agi but instead are deductible only as itemized_deductions pursuant to sec_164 to reflect the foregoing and the parties’ concessions an appropriate order will be issued and decision will be entered under rule
